




Agilent Technologies








November 25, 2015




Avago Technologies Manufacturing (Singapore) Pte. Ltd. I Yishun Avenue 7
Singapore 768923
Attention: Mr Francis Shuen




Dear Sirs




Renewal and Amendment of Sublease Agreement for Premises at 1 Yishun Avenue 7
Singapore 768923




We refer to the Sublease Agreement dated 12 November 2009 as amended and varied
by a Supplemental Agreement No. 1 dated 8 February 2010 and a Supplemental
Agreement No. 2 dated 12 November 2012 (collectively, the "Lease Agreement").


Capitalised terms not otherwise defined herein shall have the same meanings as
they are defined in the Lease Agreement. We note that your request to renew the
Sublease Term for a further term of five (5) years from 1 December 2015.
The Sublease Term is hereby renewed from 1 December 2015 to 30 November 2020
subject to the following revised terms and conditions under the Lease Agreement






Clause Reference
Revised Clause
1.
Sublease Summary
The existing Sublease Summary is hereby deleted and replaced with the
Sublease Summary attached to this letter as the Exhibit.
2.
Section 2.2
The fifteenth sentence of the first paragraph is hereby deleted and replaced
with the following:


"For the avoidance of any doubt the Parties hereby confirmed that it is their
intention that if the Sublease Term or any Option Term as approved by HOB is
less than five (5) years or if HOB's approval for any extension of the Sublease
Term or Option Term is for a period less than five (5) years. Tenant shall have
the option to extend the Sublease Term and subsequent terms such that the
aggregate period comprising (x) the Sublease Term; (y) Option Terms; and/or (z)
extended term(s) of the sublease of the Premises granted to Tenant with effect
from the Commencement Date shall not be less than ten (10) years."
3.
Section 7.1
The second sentence of Section 7.1 is hereby deleted and replaced with the
following:


"The term "Utility" or "Utilities" as used in this Section 7.1 shall include
gas, electricity, water (including water for fire protection service and process
chilled water). sewer (both sanitary and storm). process vacuum system,
compressed air system. telephone and waste pick-up."




1

--------------------------------------------------------------------------------






Agilent Technologies






 
 
Each reference to "Section 8.5" in this Section 7.1 shall be deleted and
replaced with "Section 8.4".
4.
Section 16.4
In order to correct an error in the original Sublease Agreement. (i) the
reference to "one month" in the second sentence is hereby deleted and replaced
by "three months;" and (ii) the reference to "three months" in the sixth
sentence is hereby deleted and replaced with "45 days."
5.
Section 17.11
Section 17.11 is hereby deleted and replaced with the following:


"Landlord and Tenant shall each bear the legal costs and expenses incurred in
connection with the preparation and execution of this Sublease Agreement. All
stamp duties (including penalties) on this Agreement shall be borne f.!!!J.y_Qy
the Tenant absolutely."
6.
Special Conditions - No. 1 (Contraction Right)
Deleted.
7.
Special Conditions - No. 4 (Car Park Lots)
Special Conditions- No. 4 is hereby deleted and replaced with the following:


"Tenant will be allocated 86 car parking lots (including 2 reserved car
parking lots at a location to be determined by Landlord) in the Building based
on a ratio of 1 lot per 110 square meters leased.


Tenant shall be entitled to secure and use additional car parking lots,
currently chargeable at S$90 per lot per month, by notifying the Landlord in
writing. Subject to availability, such car parking lots shall be allocated on a
half-yearly basis.


Landlord reserves the right to implement and/ or revise the car park charges at
such time as required."
8.
Special Conditions - No. 6 (Cafeteria Subsidies)
Special Conditions- No. 6 is hereby deleted and replaced with the following:


"Tenant shall pay a monthly sum based on S$0.05 per square feet per month for
provision of coffee and tea for Tenant's employees during morning and afternoon
tea breaks. Based on the area leased, the sum payable under this Sublease
Agreement shall be S$5,072.24 per month."



Save and except for the amended terms and conditions stated above, all other
terms and conditions of the Lease
Agreement continue to be valid, enforceable and binding as between the Landlord
and the Tenant.


Please signify your acceptance of the above terms by signing and returning both
copies of this letter together with the following by December 18, 2015 -


1)
Cheque in the amount of S$252,912.26 made in favour of "Agilent Technologies
Singapore Pte ltd", being one month's advanced gross rent including GST to be
applied as first month's rent for the renewal term;




2

--------------------------------------------------------------------------------






Agilent Technologies






2)     A new Banker's Guarantee for the amount of S$709,099.78, being security
deposit payment and


3)
Cheque in the amount of S$45,382.00 made in favour of "Cushman & Wakefield (S)
Pte ltd", being stamp duty payment.





[amendmentno3ofsubleas_image2.jpg]Yours faithfully












Anthony Boey WPS Manager Cc. C&W




ACCEPTANCE












1/ We. /s/ Pe-Wynn Kin for and on behalf of Avago Technologies Manufacturing
(Singapore) Pte ltd hereby confirm our acceptance of the aforesaid Sublease
based on the above terms and conditions.










Name    Pe-Wynn Kin
Designation     Company Secretary
Signature     [amendmentno3ofsubleas_image3.jpg]
Company Stamp
Date


3

--------------------------------------------------------------------------------








Agilent Technologies






EXHIBIT


Sublease Summary


Sublease Date:
2015
Landlord:
AGILENT TECHNOLOGIES SINGAPORE PTE LTD (Registration Number
1999032816), a Singapore company
Tenant:
AVAGO TECHNOLOGIES MANUFACTURING (SINGAPORE) PTE LTD
(Registration Number 200512010Z), a Singapore company
Contact (Landlord):
Agilent Technologies Singapore Pte ltd
No. 1 Yishun Avenue 7
Singapore 768923
Contact (Tenant):
Avago Technologies Manufacturing (Singapore) Pte ltd
No. 1 Yishun Avenue 7
Singapore 768923
Premises:
Those certain premises (deemed to contain 101,444.89 net lettable square feet or
9,424.46 net lettable square meters of floor area) located on 1st floor, 2nd and
3rd floor of the Building (as defined herein) located at No. 1 Yishun Avenue
7, Singapore 768923, as more particularly described on the site map appended
hereto as Exhibit A-1 (the "Site Map").
Project:
That certain real estate project consisting of the Building (as defined herein),
the Common Area (as defined herein) and other ancillary improvements of which
the Premises are a part.
Sublease Term:
Five (5) years -the period of time commencing on the Commencement Date (as
defined herein) and ending at midnight on the Expiration Date (as defined
herein), unless sooner terminated or later extended as provided in the Sublease
Agreement.
Commencement Date
1 December 2015
Expiration Date
30 November 2020
Option Term
Five (5) years at the then prevailing market rent
Monthly Base Rent:
The sum of S$190,716.39 per month calculated at the rate of S$1.88 per square
foot per month payable by Tenant pursuant to Section 3.1 of the Sublease
Agreement.
Tenant's Contribution
The sum of S$45,650.20 per month calculated at the rate of S$0.45 per square
foot per month.




4

--------------------------------------------------------------------------------








Agilent Technologies








 
The Tenant's Contribution is subject to provisions in the Sublease Agreement
Air-Conditioning Charge
The current air-conditioning charge is S$0.000868 psf/hour and is subject to
revision from time to time and subject to provisions in the Sublease Agreement.
Security Deposit
An amount of S$709,099.78 equivalent to three (3) months' Base Rent and Tenant
Contribution in the form of a Banker's Guarantee as security for the due
observance and performance of the terms and conditions herein and in the
Sublease Agreement.
Fitting out Period
Not applicable.
Permitted Use:
Manufacture of Semiconductor Products and Components and General Office Use (the
"Business Use"), in any case in accordance with applicable Laws and Private
Restrictions; and no other use.
Address for Notices: (Section 17.9)
To Landlord


Agilent Technologies Singapore Pte ltd
No. 1 Yishun Avenue 7
Singapore 768923
Attention: Mr Anthony Boey
Address for Notices: (Section 17.9)
To Tenant


Avago Technologies Manufacturing(Singapore)Pte ltd
No. 1 Yishun Avenue 7
Singapore 768923
Attention: Mr Francis Shuen


With a copy to:


Avago Technologies Manufacturing (Singapore) Pte. Ltd. c/o Avago Technologies
1320 Ridder Park Drive
San Jose. CA 95126 USA
Attn: Legal Department. Important Legal Notice










5